Case 1:18-cv-00935-CMA-KLM Document 58 Filed 04/15/21 USDC Colorado Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                                 Judge Christine M. Arguello


  Civil Action No. 18-cv-00935-CMA-KLM

  DAVID WAYNE ROBINSON,

         Plaintiff,

  v.

  MIKE GALLEGOS,
  HANA S. RUIZ,
  DAIVD BRIGGS,
  SGT. LUSK,
  SGT. S.P. ZARNOW, and
  JAIME KAFATI,

         Defendants.


                      ORDER OVERRULING PLAINTIFF’S OBJECTION TO
                      MAGISTRATE JUDGE MIX’S MARCH 16, 2021 ORDER


         This matter is before the Court on Plaintiff David Wayne Robinson’s

  Objection/Reconsideration for Counsel. (Doc. # 57.) Therein, Plaintiff objects to

  Magistrate Judge Mix's March 16, 2021 Order denying Plaintiff's Renewed Request for

  Attorney. (Doc. # 56.) Upon review of Plaintiff’s Objection, Judge Mix’s Order, the

  underlying motion for appointment of counsel, and the case file, Plaintiff’s Objection is

  overruled for the reasons articulated in Judge Mix's Order.

         In particular, this Court agrees with Judge Mix's determination that "Plaintiff’s

  Second Amended Prisoner Complaint [#35] provides an insufficient basis to find that

  this action has sufficient merit to warrant appointment of counsel at this time." (Doc. #
Case 1:18-cv-00935-CMA-KLM Document 58 Filed 04/15/21 USDC Colorado Page 2 of 2




  56 at 3) (citing Jones v. Maritz Research Co., No. 14-2467-SAR-GLR, 2014 WL

  6632929, at *3 (D. Kan. Nov. 21, 2014)). As Judge Mix stated in her Order, "the Court's

  perception of the merits may, however, vary over time, particularly after resolution of

  any dispositive motions." (Id. at 4) (citing Jones, 2014 WL 6632929, at *3 (explaining a

  court may decide to postpone a decision to appoint counsel, “for example, until after

  resolution of dispositive motions—in order to give itself both more time and more

  information to evaluate the plaintiff's capabilities and the merits of the case”).

  Accordingly, Plaintiff may renew his motion for appointment of counsel following the

  resolution of Defendants' Motion to Dismiss Pursuant to Rule 12(b)(1), or Alternatively,

  to Stay Pursuant to the Younger Doctrine (Doc. # 52), which is pending before the

  Court.

           It is ORDERED that Plaintiff David Wayne Robinson’s Objection/Reconsideration

  for Counsel (Doc. # 57) is OVERRULED.



           DATED: April 15, 2021

                                                    BY THE COURT:


                                                    _____________________________
                                                    CHRISTINE M. ARGUELLO
                                                    United States District Judge




                                                2
